DETAILED ACTION
	Claims 1, 6, 8, 11-15, and 17-48 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 22, 2022 has been acknowledged and has been entered into the present application file.  Claims 30-35, 37-42, and 46-48 are withdrawn from further consideration under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Previous Claim Rejections - 35 USC § 112
Claims 1, 3, and 6-11 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Claims 2, 5, and 7-9 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims are now in proper dependent form, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 1, 2, 6-11 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picard et al. (USPN 5,214,206).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claims 1 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levitt (USPN 4,401,816).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claim(s) 1, 2, 5, 7, and 9-11 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohner (USPN 4,515,620).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claims 1-3, 6-11 and 21 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Neill et al. (US PGPUB 2018/0044287).
The Applicant has made a statement under 35 U.S.C. 102(b)(2)(C) in order to disqualify the cited reference as prior art.  As the statement is proper, the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claim 21 was previously rejected under 35 U.S.C. 103 as being unpatentable over Picard et al. (USPN 5,214,206).
The Applicant’s arguments have been considered, and have been found to be persuasive.  The rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43-45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 43-45 are drawn to prodrugs of compounds of claims 1, 6, or 8 respectively.  However, base claims 1, 6, and 8 are not drawn to prodrugs.  Therefore, claims 43-45 are broader than the claims that they are dependent upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 43-45 are rejected.  Claims 1, 6, 8, 11, 21-29, and 36 are currently allowable over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626